Citation Nr: 0513894	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  97-06 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
arthritis of the left knee, status post meniscectomy and 
total knee replacement, evaluated as 30 percent disabling 
from August 14, 1995 to October 22, 2000; 100 percent 
disabling from October 23, 2000 to December 31, 2001; and 60 
percent disabling from January 1, 2002; to include the 
question of whether a separate evaluation in excess of 
10 percent is warranted for tricompartmental degenerative 
arthritis of the left knee for the period August 14, 1995 to 
January 1, 2002.

2.  Entitlement to a disability rating in excess of 10 
percent for post-traumatic arthritis affecting the right 
fifth metacarpophalangeal joint with residual injury to the 
right fourth finger, degenerative arthritis of the distal 
interphalangeal joints of all digits of the right hand, and 
limitation of motion of the right wrist, on appeal from an 
initial grant of service connection.

3.  Entitlement to an effective date prior to February 16, 
1999 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1955.

In March 1996, the RO granted an increased rating for the 
veteran's service-connected left knee disability to 30 
percent, effective from August 14, 1995.  The RO also granted 
service connection for post-traumatic arthritis affecting the 
fifth metacarpophalangeal joint of the right hand and 
assigned a 10 percent evaluation therefor, effective from the 
same date.  The veteran appealed to the Board of Veterans' 
Appeals (Board), challenging the evaluations assigned.

In June 1999, the Board remanded the veteran's claims for 
additional development.  On October 23, 2000-while the case 
was in remand status-the veteran underwent a total left knee 
replacement.  Thereafter, by decisions entered in February 
2001, June 2002, and January 2003, the RO assigned a 
100 percent evaluation for the left knee under 38 C.F.R. 
§§ 4.30 and 4.71a, Diagnostic Code 5055, effective from 
October 23, 2000 to December 31, 2001, and a 60 percent 
evaluation thereafter.  The RO also awarded a separate 
10 percent evaluation for tricompartmental degenerative 
arthritis of the left knee for the period August 14, 1995 to 
January 1, 2002, and expanded the description of the service-
connected right hand disability to include post-traumatic 
arthritis affecting the right fifth metacarpophalangeal joint 
with residual injury to the right fourth finger, degenerative 
arthritis of the distal interphalangeal joints of all digits 
of the right hand, and limitation of motion of the right 
wrist.  The 10 percent rating for the right hand disability 
was continued.

By its January 2003 decision, the RO also granted TDIU, 
effective from February 16, 1999.  The veteran appealed that 
determination, challenging the effective date of the award.  
Accordingly, that issue is also now before the Board.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

When this case was remanded in June 1999, the Board 
requested, among other things, that efforts be made to obtain 
records of treatment from the veteran's private physician, 
Dr. Carey, dated after March 1997.  The Board also requested 
that efforts be made to obtain records from another private 
physician, Dr. Dunn; that copies of all records concerning 
the veterans' treatment for his left knee and right hand be 
obtained from the VA Medical Center (VAMC) in Bronx, New 
York; and that he be examined for purposes of obtaining a 
photograph of his right hand and determining the current 
extent of the disability affecting the hand.  Unfortunately, 
the requested development has not been completed.

With respect to the records from Dr. Carey, materials in the 
claims file show that the RO wrote Dr. Carey in July 1999.  
However, the RO's letter was returned by the U.S. Postal 
Service as undeliverable.  Under circumstances such as these, 
applicable law contemplates that VA will notify the veteran, 
among other things, of its inability to obtain the relevant 
records.  See 38 C.F.R. § 3.159(e) (2004).  Here, the veteran 
has never been provided with such notice.  This needs to be 
corrected.

With respect to the records from Dr. Dunn, materials in the 
claims file show that the RO also wrote to that physician in 
July 1999.  The RO's letter was rather ambiguous in its 
request for information, asking the physician, in part, to 
"furnish[] a report of your findings and diagnoses."  Dr. 
Dunn responded to the RO's letter in July 1999 by furnishing 
a "report" indicating that he had been treating the veteran 
since 1986 for various problems, including osteoarthritis.  
No actual clinical records were provided, however, and the 
only records from Dr. Dunn currently in the claims file were 
received from the Social Security Administration and are 
limited to the 1989-90 time frame.  Because it appears clear 
from the record that the "missing" clinical reports from 
Dr. Dunn, if obtained, would be relevant to the resolution of 
the veteran's claims, another attempt should be made to 
obtain them.  See, e.g., 38 C.F.R. § 3.159(c)(1) (2004).

With respect to the records from the Bronx VAMC, the Board 
notes that the RO requested records from that VAMC in July 
1999.  However, for reasons that are not entirely clear, the 
request for records was limited to reports dated on or after 
September 24, 1996.  Consequently, and because there is 
information in the record indicating that the veteran may 
have received relevant treatment at that facility prior to 
September 1996 and between July 19, 1999 (the date of the 
most recent VA treatment record) and the time of his total 
knee replacement in October 2000 (and, even more recently, 
for ongoing treatment of problems associated with his left 
knee), this matter should be developed further.

With respect to examination of the veteran's right hand, the 
record shows that the veteran has been afforded two VA 
examinations of the hand since the time of the Board's June 
1999 remand; one in December 2001 and another in May 2003.  
Unfortunately, neither of the reports of those examinations 
contains the detail necessary to allow for a proper 
evaluation of the veteran's claim under the applicable 
criteria.  More specifically, while the reports of both 
examinations indicate that the veteran had limited motion in 
certain of his fingers such that he was not able to touch the 
tips of the fingers to the median transverse fold of his 
palm, they do not provide precise information as to whether 
the veteran can flex the fingers of his right hand to within 
two inches (5.1 centimeters) of the transverse fold.  See, 
e.g., 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 (2004); 
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227 (2002).  In 
addition, although the report of the May 2003 examination 
appears to suggest that the veteran has some neurologic pain 
on the dorsum of the right hand that can be attributed to the 
hand injury in service (the examiner appears to have 
described the pain as a "residual" of the injury), the 
examiner has not identified the specific nerve or nerves 
involved.  Further, although it appears that photographs of 
the hand were taken when the veteran was examined in December 
2001, they are not currently associated with the claims file.  
Under the circumstances, the veteran needs to be re-examined.  
38 C.F.R. § 3.327 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2004).

On November 9, 2000-after the Board remanded this case to 
the RO-the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  VA must also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1).

In the present case, the RO sent the veteran a VCAA notice 
letter in June 2004, relative to his claims for higher 
ratings for his left knee and right hand disabilities.  
However, the RO did not provide him with such notice with 
respect to his claim for an earlier effective date for TDIU.  
This needs to be accomplished.  See, e.g., Huston v. 
Principi, 17 Vet. App. 195, 202-03 (2003) (indicating that 
the notice provisions of the VCAA apply to claims for earlier 
effective date).

The veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this REMAND, and to cooperate in the development of his case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim(s).  
38 C.F.R. §§ 3.158, 3.655 (2004).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a VCAA notice letter 
relative to his claim for an earlier 
effective date for TDIU.

2.  Notify the veteran that VA has been 
unable to obtain any treatment records from 
Dr. Carey dated after March 1997.  The notice 
should contain all of the information 
required by 38 C.F.R. § 3.159(e).

3.  Ask the veteran to provide an appropriate 
release for the clinical records from Dr. 
Dunn.  If such a release is provided, ask Dr. 
Dunn for copies of any relevant clinical 
records he has pertaining to the veteran.  
The materials obtained should be associated 
with the claims file.

4.  Ask the Bronx VAMC to provide copies of 
all relevant records of the veteran's 
treatment dated prior to September 24, 1996 
and after July 19, 1999.  The materials 
obtained should be associated with the claims 
file.

5.  After the foregoing development has been 
completed, schedule the veteran for an 
examination of his right hand and wrist.  The 
examiner should review the claims file, and 
should indicate in the examination report 
that the claims file has been reviewed.  The 
examiner should fully describe any functional 
deficits associated with the service-
connected disability of the veteran's right 
hand and fingers, to include a description of 
any associated neurological impairment, with 
identification of the specific nerve or 
nerves involved.  The examiner should record 
the range of motion in the veteran's right 
wrist, in terms of dorsiflexion and palmar 
flexion, and should also record the range of 
motion in the veteran's fingers, to include 
information as to how close (in terms of 
inches and/or centimeters) he can come to 
flexing the tips of each of his digits to the 
median transverse fold of his palm; how close 
he can come to touching the thumb pad to the 
fingers, with the thumb attempting to oppose 
the fingers; and the extent, if any, to which 
extension of the index and long fingers is 
limited (in terms of degrees).  If there is 
clinical evidence of pain on any motion in 
the wrist or any of the affected digits, the 
examiner should indicate the point at which 
pain begins.  Then, after reviewing the 
veteran's complaints and medical history, the 
examiner should render an opinion, based upon 
his or her best medical judgment, as to the 
extent to which the veteran experiences 
functional impairments such as weakness, 
excess fatigability, incoordination, or pain 
due to repeated use or flare-ups, and should 
portray these factors in terms of additional 
loss in range of motion (beyond that which is 
demonstrated clinically).  A complete 
rationale should be provided, and color 
photographs of the right hand should be taken 
and associated with the claims file.

6.  Thereafter, take adjudicatory action on 
the veteran's claims.  With respect to the 
left knee, consider whether separate 
evaluations should be assigned for limitation 
of flexion and extension of the left leg, 
pursuant to VAOPGCPREC 9-2004 (Sept. 17, 
2004).  With respect to the right hand 
disability, consider both the current and 
former criteria for evaluating limitation of 
motion of the fingers (amended August 26, 
2002), and whether "staged" ratings are 
warranted pursuant to Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  If any benefit 
sought is denied, provide a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


